[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit



No. 01-1041


                        SYDNEY I. BRADSHAW,

                       Plaintiff, Appellant,

                                v.

                   SHERIFF, CUMBERLAND COUNTY;
 SUSAN TAYLOR, EDUCATION COORDINATOR, CUMBERLAND COUNTY JAIL;
         DIANA SYKES; PIKE, CAPTAIN, CUMBERLAND COUNTY
CORRECTIONS OFFICER; CUMBERLAND COUNTY JAIL; HAROLD GILLMAN,
  INDIVIDUALLY AND IN HIS CAPACITY AS EDUCATIONAL INSTRUCTOR
          AT CUMBERLAND COUNTY JAIL; FRANCINE BRENTON,

                      Defendants, Appellees,

     CINDY BABBS, CUMBERLAND COUNTY CORRECTIONS OFFICER,

                            Defendant.




         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]




                              Before

                   Torruella, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.
     Sydney Bradshaw on brief pro se.
     John J. Wall, III and Monaghan Leahy, LLP on brief for
appellees.



                       July 25, 2001
         Per   Curiam.   Sydney   Bradshaw   has   appealed    a

district court judgment dismissing his complaint.     We have

reviewed the parties' briefs and the record on appeal.        We

affirm essentially for the reasons stated in the magistrate

judge's Recommended Decision, dated November 8, 2000, which

the district court accepted by order, dated November 30,

2000.

         Affirmed.